                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


  MICHAEL D. TERRELL,

                               Plaintiff,
          v.
                                                                           ORDER
  LON BECHER, SCOTT R. BASSUENER,
                                                                        18-cv-130-jdp
  ANDREW B. ROSS, JOSEPH R. DEMARTINI,
  DR. DAN WOLBRINK, and DR. BAER,

                               Defendants.


       Pro se plaintiff and former prisoner Michael Terrell alleges that while he was incarcerated

at the Stanley Correctional Institution, he received inadequate medical care that ultimately

resulted in his kneecap being surgically removed without his consent. He is proceeding on claims

under the Eighth Amendment, Fourteenth Amendment, and Wisconsin law.

       On October 31, 2019, I dismissed Terrell’s claims against three defendants––Paul Lynch,

Robert Chause, and Joan Hannula––because Terrell failed to exhaust his administrative remedies

for his claims against them. Dkt. 51. Terrell has filed a motion for reconsideration of that order,

Dkt. 53, but he does not submit any new evidence showing that he exhausted his administrative

remedies. So I will deny that motion.

       Both sides have filed motions to amend the schedule. Plaintiff filed a notice on October

28 stating that he needed another six weeks to submit his expert report. Dkt. 50. Counsel for the

state defendants (Baer, Ross, Demartini, and Becher) filed a motion request an extension of the

deadlines for Baer to file an answer, disclose expert witnesses, and file dispositive motions. Dkt.

57. Baer and Dr. Wolbrink, who is not represented by the state, were added as defendants to the

case on October 31, and counsel states that he needs additional time to review the allegations

with Baer and incorporate the new allegations into a dispositive motion.
       I will grant the parties’ motions and will amend the schedule in this case. The new schedule

will be as follows:

           •   Plaintiff’s deadline to disclose experts: December 9, 2019

           •   Defendant Baer’s answer deadline: January 13, 2020

           •   Defendants’ deadline to disclose experts: January 24, 2020

           •   Dispositive motions deadline: February 7, 2020

           •   Responses to dispositive motions: March 6, 2020

           •   Replies to dispositive motions: March 16, 2020

           •   Rule 26(a)(3) disclosures and all motions in limine: April 24, 2020

           •   Objections to trial materials: May 7, 2020

           •   Telephonic final pretrial conference: May 15, 2020

           •   Jury selection and trial: May 26, 2020



                                             ORDER

       IT IS ORDERED that:

       1. Plaintiff Michael Terrell’s motion for reconsideration, Dkt. 53, is DENIED.

       2. Plaintiff’s motion to amend the expert disclosure deadline, Dkt. 50, and defendants’
          motion to amend the schedule, Dkt. 57, are GRANTED. The new schedule is set forth
          above.

           Entered November 20, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                                2
